DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on August 30, 2022 is acknowledged. Currently Claims 1, 3-8, 10-15 and 17-20 are pending. Claims 1, 8 and 15 has been amended.

	Applicant's arguments with respect independent claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 8 and 15 results in a different scope than that of the originally presented Claims 1, 8 and 15 respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent Claims 1, 8 and 15 contain the limitation, “wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent to each other is trained and the plurality of connection intensities are trained” 
It is unclear to the examiner how or what is being trained :“wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent to each other is trained”? Decisions are untrainable. Learning models or neural networks can be trained to output decisions. The dependent claims do not clarify the issues. Appropriate corrections are required.
	It is unclear to the examiner how or what is being trained : “plurality of connection intensities are trained”? Connection intensities are values and values are untrainable. Learning models or neural networks can be trained to output values. The dependent claims do not clarify the issues. Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara in view of Karino US2020/0380365, Xie et al. US2019/0095464 hereinafter referred to as Xie and Shrager et al. US2020/0411199 hereinafter referred to as Shrager.

As per Claim 1, Hara teaches a model constructing method for a neural network model applicable for image recognition processing comprising: (Hara, Paragraph [0045], the training the neural network to evaluate the input data may be image data (e.g., image data of an animal) and the output data may be a classified category of the image data (e.g., a name of the animal shown in the image data) which is considered to be image recognition) comprising:
updating, by a processor, a plurality of connection variables between a plurality of layers of the neural network model, according to a plurality of inputs and a plurality of outputs of the neural network model, (Hara, Figure 4, Paragraph [0051], “ At S130, the training section may train a first neural network with the learning setting based on the training data. The training includes iterations of updating weight data of the first neural network. Each iteration of updating weight data may be referred to as an updating epoch. The total number of the iterations in each training is defined as T, which may be a designated integer. In other words, the training section may iterate updating of weight data in the first neural network T times” and Paragraph [0054], “In one embodiment, the tentative weight data W(t), which represents weight data of the neural network at the t-th updating epoch, includes a plurality of weight vectors for connections between neurons in different layers. For example, the tentative weight data W(t) includes a weight vector w.sub.ij.sup.l,l-1(t) as a weight vector of the i-th node in layer “l” having I neurons and the j-th vector of in layer “l−1” having J neurons at the t-th iteration, where a value of 1 may be 2, 3, . . . , L, where L is the total number of layers of neural networks.”)
 wherein the plurality of outputs represent a plurality of image recognition results, wherein the plurality of connection variables represent a plurality of connection intensities between each two of the plurality of layers, (Hara, Paragraph [0082], “A weight vector may be assigned to each connection between two neurons. As shown in FIG. 3, a weight vector 322, w.sub.ij.sup.l-1,l, is assigned to a connection between the i-th neuron 316 of the (l−1)-th layer 302 and the j-th neuron 318 of the l-th layer 304”)
Hara does not explicitly teach wherein the two of the plurality of layers are not adjacent to each other; 
wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent  
Karino teaches wherein the two of the plurality of layers are not adjacent to each other; (Karino, Figure 2, Paragraph [0045], “ A skip connection SC refers to connection in which an output from a first layer to a second layer which is a layer next to the first layer is branched to skip the second layer and is connected to an input of a third layer located downstream of the second layer, that is, a connection to one or more layers ahead”)
wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent  (Karino, Paragraph [0022], “a plurality of skip connections in which an output from a first layer to a second layer which is a layer next to the first layer is branched to skips the second layer and is connected to an input of a third layer located downstream of the second layer, invalidates at least one of the skip connections in a case where the learning is performed, and changes the skip connection to be invalidated to perform the learning.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Karino into Hara because by providing branches to non-consecutive layers instead of all layers will condense the neural network and optimize the neural network for further use.  
Hara in view of Karino does not explicitly teach wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent to each other is trained
Xie teaches wherein whether to keep or abandon a connection between the two of the plurality of layers which are not adjacent to each other is trained (Xie, Paragraph [0056], “In some aspects, one or more of the dual deep learning neural network 200, the embedding subnetwork 130, or the relationship subnetwork 140 may be modified, such as during training. Modification of a neural network may include one or more of modifying an architecture of the neural network or modifying a process performed by the neural network. Architectural modifications may include, without limitation, adding or removing layers, adding or removing nodes, adding or removing connections between layers or nodes, or any other suitable architectural modification”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xie into Hara in  view of Karino because by providing means to modify the neural network by removing connections or keeping the connections will allow for optimization of the neural network to increase efficiency and effectiveness.
Han in view of Karino and Xie does not explicitly teach the plurality of connection intensities are trained.  
Shrager teaches the plurality of connection intensities are trained (Shrager, Paragraph [0092], “The neural network uses an iterative learning process in which data cases (e.g., clinical cases) are presented to the network one at a time, and the weights associated with the connections between layers are adjusted each time. For example, a node that is found to have low relevance or impact on a node in a subsequent layer may have a connection weight that decreases through the course of training, thus reflecting its weak relationship with the other node”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shrager into Hara in  view of Karino and Xie because by providing means to modify the weights of the connections of the nodes will allow for optimization of the neural network to increase efficiency and effectiveness	
Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 1.

As per Claim 8, Claim 8 claims a model constructing system for a neural network model applicable for image recognition processing comprising: a memory configured to store at least one instruction; and a processor coupled to the memory, wherein the processor is configured to access and process the at least one instruction to perform the method as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

As per Claim 15, Claim 15 claims A non-transitory computer readable storage medium storing one or more programs comprising instructions, which when executed, causes one or more processing components to perform the method as claimed in Claim 1. Therefore the rejection is analogous to that made in Claim 1.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara in view of Karino US2020/0380365, Xie et al. US2019/0095464 hereinafter referred to as Xie and Shrager et al. US2020/0411199 hereinafter referred to as Shrager as applied to Claims 1, 8 and 15 respectively and further in view of Obradovic et al. US2018/0174034 hereinafter referred to as Obradovic.


As per Claim 3, Hara in view of Karino, Xie and Shrager teaches the model constructing method as claimed in claim 1, , wherein the model constructing method further comprises: updating a plurality of connection variables between the plurality of layers, according to the plurality of inputs and the plurality of outputs of the neural network model, wherein the plurality of connection variable represent a plurality of connection intensities between each two of the plurality of layers.  (Hara, Figure 4, Paragraph [0051], “ At S130, the training section may train a first neural network with the learning setting based on the training data. The training includes iterations of updating weight data of the first neural network. Each iteration of updating weight data may be referred to as an updating epoch. The total number of the iterations in each training is defined as T, which may be a designated integer. In other words, the training section may iterate updating of weight data in the first neural network T times” and Paragraph [0054], “In one embodiment, the tentative weight data W(t), which represents weight data of the neural network at the t-th updating epoch, includes a plurality of weight vectors for connections between neurons in different layers. For example, the tentative weight data W(t) includes a weight vector w.sub.ij.sup.l,l-1(t) as a weight vector of the i-th node in layer “l” having I neurons and the j-th vector of in layer “l−1” having J neurons at the t-th iteration, where a value of 1 may be 2, 3, . . . , L, where L is the total number of layers of neural networks.”)
Hara in view of Karino, Xie and Shrager does not explicitly teach wherein the plurality of layers comprise a plurality of sub-layers. 
Obradovic teaches wherein the plurality of layers comprise a plurality of sub-layers. (Obradovic, [0046], “FIG. 1A shows a neural network, according to one embodiment. The neural network includes a plurality of artificial neurons 105. The artificial neurons form an input layer, a hidden layer (including one or more sub-layers), and an output layer, with a plurality of connections between the artificial neurons, as illustrated, for example. FIG. 1B shows an artificial neuron 105 in one embodiment.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Obradovic into Hara in view of Karino, Xie and Shrager because by utilizing multiple sub-layers will improve the accuracy of the image recognition tasks of Hara by adding more layers in the hidden layer for increased processing.  
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 3.

As per Claim 10, Claim 10 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 17, Claim 17 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.


Claims 4, 6-7, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara in view of Karino US2020/0380365, Xie et al. US2019/0095464 hereinafter referred to as Xie and Shrager et al. US2020/0411199 hereinafter referred to as Shrager as applied to Claims 1, 8 and 15 respectively and further in view of Kumar US2019/0325273.

As per Claim 4, Hara in view of Karino, Xie and Shrager teaches the model constructing method as claimed in claim 1, 
Hara in view of Karino, Xie and Shrager does not explicitly teach further comprising: presetting the plurality of connection variables randomly. 
Kumar teaches further comprising: presetting the plurality of connection variables randomly. (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kumar into Hara in view of Karino, Xie and Shrager because by distributing the initial weights of the neural network randomly will allow for the training of the neural network to readjust the weights as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 4.

As per Claim 6, Hara in view of Karino, Xie and Shrager teaches the model constructing method as claimed in claim 1, further comprising: 
generating a first output of the plurality of outputs according to the first connection variable and the second connection variable; and  17updating the first connection variable and the second connection variable according to the first output. (Hara, Paragraph [0051], [0054])
Hara in view of Karino, Xie and Shrager does not explicitly teach setting a first connection variable of the plurality of connection variables to be a first value, wherein the first value represents that a first connection intensity corresponding to the first connection variable is high; setting a second connection variable of the plurality of connection variables to be a second value, wherein the second value represents that a second connection intensity corresponding to the second connection variable is low; 
	Kumar teaches setting a first connection variable of the plurality of connection variables to be a first value, wherein the first value represents that a first connection intensity corresponding to the first connection variable is high; setting a second connection variable of the plurality of connection variables to be a second value, wherein the second value represents that a second connection intensity corresponding to the second connection variable is low; (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly” The examiner notes that the term high and low are relative terms and since there is no baseline what it is considered to be. The weight values initially set would be considered to be high and low to the examiner. )
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kumar into Hara in view of Karino, Xie and Shrager because by distributing the initial weights of the neural network randomly will allow for the training of the neural network to readjust the weights as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 6.


As per Claim 7, Hara in view of Karino, Xie, Shrager and Kumar teaches the model constructing method as claimed in claim 6, wherein the first connection variable and the second connection variable are selected randomly.  (Kumar, Paragraph [0025], “FIG. 2 shows the method for training the encoder for image dynamic recognition. Training a neural network (NN) begins with initialization 201 of the weights of the NN. The initial weights depend on the type of activation function and number of inputs to the node. The initial weights for an NN cannot be 0 because that would result in asymmetric calculations in the hidden layers. In general the initial weights should be distributed randomly”)
The rationale applied to the rejection of claim 6 has been incorporated herein. 


As per Claim 11, Claim 11 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 13, Claim 13 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 14, Claim 14 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 4 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 4.

As per Claim 20, Claim 20 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

Claims 5, 12, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. US2017/0228639 hereinafter referred to as Hara in view of Karino US2020/0380365, Xie et al. US2019/0095464 hereinafter referred to as Xie and Shrager et al. US2020/0411199 hereinafter referred to as Shrager as applied to Claims 1, 8 and 15 respectively and further in view of Lee et al. US2017/0351948 hereinafter referred to as Lee.

As per Claim 5, Hara in view of Karino, Xie and Shrager teaches the model constructing method as claimed in claim 1, further comprising: 
Hara in view of Karino, Xie and Shrager does not explicitly teach calculating a batch variance of a plurality of layer outputs of a first layer of the plurality of layers; and updating a first connection variable of the plurality of connection variables according to the batch variance, wherein the first connection variable represents a connection intensity between the first layer and a second layer of the plurality of layers.  
	Lee teaches calculating a batch variance of a plurality of layer outputs of a first layer of the plurality of layers; and updating a first connection variable of the plurality of connection variables according to the batch variance, wherein the first connection variable represents a connection intensity between the first layer and a second layer of the plurality of layers. (Lee, Paragraph [0066], “Also, each of the layers is composed of multiple nodes 211, 221-2, 222-2, 232, and 234 corresponding to neurons of nervous tissue and weights connecting the nodes. The sum of outputs of the plurality of nodes multiplied by the weights is output to the next layer. Here, the weights may be input by a user and may be changed through machine learning on artificial neural network modeling. However, according to an embodiment of the present invention, the nodes 221-2, 222-2, and 232 of the hidden layer 220 and the output layer 230 receive values processed by batch normalization units 221-1, 222-1, and 231 as inputs. Batch normalization is a technique for normalizing a distribution of data input to each layer and is characterized by enhancing a learning speed and also preventing overfitting” Paragraph [0071], “That is, the batch normalization units 221-1 and 222-1 calculate a mini-batch mean μ.sub.β of input values as shown in Equation (4), calculates a mini-batch variance σ.sub.β.sup.2 of the input values by using the calculated mini-batch mean μ.sub.β as shown in Equation (5)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Hara in view of Karino, Xie and Shrager because by utilizing the batch variance to normalize the weights will readjust the weights and improve the accuracy of the neural network as more training is performed on the neural network.
	Therefore it would have been obvious to one of ordinary skill to combine the five references to obtain the invention in Claim 5.

As per Claim 12, Claim 12 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.
As per Claim 19, Claim 19 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/            Primary Examiner, Art Unit 2666